Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-6, 8, and 10-20 as claims 1-18.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art pertinent to the claimed invention discloses “ a computer-implemented method for generating a unified machine learning model using a neural network on a data processing apparatus is described. The method includes the data processing apparatus determining respective learning targets for each of a plurality of object verticals. The data processing apparatus determines the respective learning targets based on two or more embedding outputs of the neural network. The method also includes the data processing apparatus training the neural network to identify data associated with each of the plurality of object verticals. The data processing apparatus trains the neural network using the respective learning targets and based on a first loss function. The data processing apparatus uses the neural network trained to generate a unified machine learning model, where the model is configured to identify particular data items associated with each of the plurality of object verticals.”
However, the prior arts or the references do not disclose “evaluating a loss function that evaluates a similarity metric between the anchor projected representation and each of the plurality of positive projected representations and each of the one or more negative projected representations, wherein the loss function comprises a first summation, across all images in the training batch that belong to the same class as the anchor image, of a contrastive loss term, and wherein the contrastive loss term comprises a log of an exponential of the similarity metric between the anchor projected representation and positive projected representation for the image under evaluation by the first summation divided by a second summation, for all other images in the training batch, of an exponential of the similarity metric between the anchor projected representation and the negative projected representations for the image under evaluation by the second summation; and modifying one or more values of one or more parameters of at least the base encoder neural network based at least in part on the loss function”, which is recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a list of references pertinent to the claimed invention:
Tariq (US 10,922,574 B1): Techniques are disclosed for implementing a neural network that outputs embeddings. Furthermore, techniques are disclosed for using sensor data to train a neural network to learn such embeddings. In some examples, the neural network may be trained to learn embeddings for instance segmentation of an object based on an embedding for a bounding box associated with the object being trained to match pixel embeddings for pixels associated with the object. The embeddings may be used for object identification, object matching, object classification, and/or object tracking in various examples.
Malisiewicz et al. (US 2018/0137642 A1): Systems and methods for cuboid detection and keypoint localization in images are disclosed. In one aspect, a deep cuboid detector can be used for simultaneous cuboid detection and keypoint localization in monocular images. The deep cuboid detector can include a plurality of convolutional layers and non-convolutional layers of a trained convolution neural network for determining a convolutional feature map from an input image. A region proposal network of the deep cuboid detector can determine a bounding box surrounding a cuboid in the image using the convolutional feature map. The pooling layer and regressor layers of the deep cuboid detector can implement iterative feature pooling for determining a refined bounding box and a parameterized representation of the cuboid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664